Title: To George Washington from Henry Lee, 26 December 1795
From: Lee, Henry
To: Washington, George


          
            
              My dear President.
              Richmond 26th Decr 1795
            
            Till very lately have I felt myself well enough to discharge my daily dutys & now hardly fit for writing—But your letr (without date) recd last evg as well as my constant desire to administer to your information so far as I can, induces me to sieze the first opportunity of replying.
            Mr H. was written to by me in a way to obtain his answer by a direct opportunity which was presented in the course of the last ten days.
            It is now about the proper time to receive his reply, but least any accident may interrupt my receipt of it, I have this day repeated the contents of my letr & shall send it off, in the morning by express—the mail succeeding my hearing from him will bear my communication of his mind, to you.
            In my correspondence I have never mentioned you or any authority from you—This I purposely avoided.
            With respect to branch banks in this state, if commerce governd the location & there be but one, Norfolk certainly is the spot—If there be two Norfolk & Richmond are the spots—I wish it was practicable & right to place two with us, for great would be the good—we are a la[r]ge state & mighty in our produce & in our imports—Two branches belong to us in justice, on moderate scale & the expence of two appointments can be the only objection, & that objection is counterballanced instantly by a thousand advantages.

the College I beleive ought to be placed at Staunton; there or Lexington certainly—There is no necessity for immediate decision, & of course you will not be in a hurry. the political management with us has evinced unequivocably to my mind two truths—dire hatred to the administration of the G. Govt & warm attachment to you.
            The last has outweighed the first, or the G. assembly would never have derelicted the first resolution carried in the house of delegates, respecting the President—I enclosed the journals which shew what I mean.
            Albermarle county is with the exception of a few individuals wedded to every effort which goes to change the system of administration & to effect a certain character in the way I have personally told that character.
            My suggestions of the latent author adhere to my mind as infallible truths.
            The northern neck & the over mountain country dissent generally from such base efforts.
            the county north of J[ame]s river are much divided: south of Js river with few exceptions in the opposite opinion—all getting better—Time, & your love of country will place all things right.
            Mr Rs vindication has not yet appeared here, only in sheets to a considerable extent—these sheets are shewn to many—not to me.
            I understand from some who have read them that they are full of respect to you, others tell me that this respect is in general terms only, accompanied with some occasional asperity. He is retired in manner, & devoted to the resumption of his practice.
            I hope his book will be such a one as will not render it necessary to disturb his retirement—His family merit all respect.
            I have tired you with my desultory epistle—Excuse its hurry, & regard only its object, an object always dear to your unalterable & affec: friend & ob: sert
            
              Henry Lee
            
          
          
            In my letr to Mr H. I make private business its plain object & I send it under cover from a friend.
          
        